DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 9-16 are withdrawn from consideration.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous rejection of claim 7 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action stand. 
New grounds of objection and rejection are necessitated by amendment. 

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  the claims include typos (e.g. “wehrein” claim 18, “direciotn” claim 19).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the dependency of claim 18 is given the phrase “The treatment device according to claim 18, wherein the respect to claim 17”.  The claim as a whole is unclear in regards to the claimed subject matter.  The repetition of “wherein the respect” renders the claim indefinite.  It is unclear what structure and/or arrangement is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658).
Regarding claim 1, Kiriyama discloses a substrate cleaning and drying device (title = a treatment device) comprising:
Substrate conveying means (8) which convey a substrate (1) perpendicular around the device ([0014], Figures 1, 3 and 5 = a conveying part that conveys a workpiece in a state where a flat surface of the workpiece is inclined around a conveying directional axis relative to a horizontal plane); 
A substrate cleaning unit (4) or substrate drying part (6) ([0014] = a treatment part in which at least one of polishing, cleaning and drying is performed on the flat surface of the workpiece), wherein 

A driving block (50) facing the substrate ([0030], Figure 5 = a first chuck arranged to face the flat surface of the workpiece), and
Guide portion (19) ([0021], [0030], Figures 4-5 = a second chuck arranged to face an end face of an opposite end part to the end part of the workpiece, and the second chuck contactlessly holds the end face of the workpiece; it is noted that the driving block and guide portion of Kiriyama satisfy the first and second chucks; the guide portion (= chuck) as a whole faces an end face of the workpiece; the guide portion is not limited to the openings 27a). The difference between the claimed device and the device of Kiriyama is the designation of the guide parts as Bernoulli chucks, however, Kiriyama discloses that the fluid used to transport the substrate includes a gas which uses the airflow to cause a net force on the substrate without physical contact and thus discloses guide parts that utilize the Bernoulli principle.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to designate the guide system of Kiriyama as Bernoulli chucks, because Kiriyama teaches that the gas airflow helps transport or convey the substrate through the device using the Bernoulli principle.  
Regarding claim 3, Kiriyama discloses a plurality of first chucks arranged to face both surfaces of the workpiece (i.e. Kiriyama discloses a plurality of conveying means (8) and either 
Regarding claim 4, Kiriyama discloses a plurality of guide portions (19) for example arranged along the conveying direction (Figure 1) in association with driving block (50), wherein the treatment part (e.g. treatment part can be any part associated with the cleaning and drying process such as a nozzle) is arranged between the plurality of first chucks arranged along the conveying direction of the workpiece (Figure 1, [0008]). It is noted that the claimed ‘treatment part’ is particularly broad and not particularly structurally limiting. 
Regarding claim 5, Kiriyama does not explicitly disclose that the one of the guide units (18, 19, 50, etc.) is longer in a conveying direction than another of the guide units, however, adjusting the length of a supporting guide unit would have been an obvious engineering design choice in order for example to accommodate a larger substrate, increase gas flow, etc. 
Regarding claim 6, Kiriyama discloses wherein a first chuck is arranged at a position on an opposite side of the substrate from a treatment part (e.g. nozzle 5 appears to be on an opposing side (Figure 1)).  
Regarding claim 17, the guide portion of Kiriyama is positioned such that it may limit the movement of the workpiece in an in-plane direction (Figure 3).  
Regarding claim 18, claim 18 is indefinite as described above.  As best as can be interpreted, Kiriyama discloses the positioning of the driving block (50) between a bottom portion of the drive unit (18) and guide portion (19) (Figure 5).
Regarding claim 19, the fluid passages of the guide block (50) are positioned between the drive unit (18) and guide portion (19).  
Regarding claim 20, the guide block of Kiriyama cannot limit the movement of the substrate in an in plane direction in one direction (Figure 5).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658) in view of Ujihara (WO 2006/126455).
Regarding claim 2, Kiriyama discloses the claimed invention as applied above.  Kiriyama discloses conveying the substrate in a perpendicular position versus a horizontal plane (e.g. 90º).  Kiriyama fails to disclose the device configured to convey the workpiece at an angle not less than 5º and not more than 85º relative to the horizontal plane.  
Ujihara discloses a polishing apparatus (= treatment device) comprising conveying a substrate (1) in a predetermined direction and inclining the substrate such that when performing polishing the drainage of the polishing material is good [0042], [0059]. As depicted in the figures, the substrate (1) is tilted at an angle within the claimed an angle not less than 5º and not more than 85º relative to the horizontal plane.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a device comprising a conveying part configured to convey a workpiece at the claimed angle range because Ujihara discloses that inclining a substrate during a treatment process, provides improved drainage of the polishing materials. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658) in view of Andreae et al. (US 2014/0342092).
Regarding claim 7, Kiriyama discloses a treatment device as described above including an inlet port (e.g. opening, 31) [0023], an outlet port (i.e. necessarily present given an entrance and exit to the conveyed device through the treatment device), and a first conveying path [0019] 
Andreae discloses a system for treating a plurality of objects in batch with individual control of the treated objects including a first conveying path, a second conveying path (either one of A or B), and a vertical conveying path (e.g. using vertical transfer conveyor = vertical conveying mechanism, 140) wherein the system allows for individual control of objects in a sequential manner [0034]-[0040].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Kiriyama with a second conveying path and vertical conveying path because Andreae teaches that objects to be treated can be conveyed in batch processing along multiple conveying paths and transported vertically using a vertical transfer conveyer with individual control of objects to be treated.  The concept of continuous operation is an obvious engineering design choice in light of batch processing (MPEP § 2144.04 V E).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiriyama et al. (JP 5-36658), in view of Andreae et al. (US 2014/0342092) and in further view of Miyamoto et al. (WO 2016/052632). 
Regarding claim 8, Kiriyama and Andreae disclose the claimed invention as applied above.  The combination does not disclose wherein the vertically conveying mechanism has a third Bernoulli chuck configured to contactlessly hold the workpiece. 
Miyamoto discloses a sample transfer system comprising a Bernoulli chuck that is suitable for holding and lifting a thin and smooth sample such as a sheet or substrate in a non-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a Bernoulli chuck as a vertically conveying mechanism because Miyamoto teaches that Bernoulli chucks are advantageously used for lifting substrates in a non-contact manner to avoid damage to the substrate and adhesion of dirt or oils.  

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive. On pages 9-11 the remarks are directed towards the guide portion (19) of Kiriyama and state that since the openings (27a) do not face an end face of the workpiece, the guide portion of Kiriyama cannot disclose the claimed second Bernoulli chuck.  The Examiner respectfully disagrees.  The guide portion of Kiriyama as being interpreted as the claimed second Bernoulli chuck is not limited to the openings (27a) of the guide portion.  The guide portion as a whole reads on the claimed second Bernoulli chuck which faces an end face of the workpiece.  Regarding the second Bernoulli chuck contactlessly holding the workpiece, Kiriyama indicates that the drying gas of the guide portion supports the workpiece [0022] and further as is illustrated in Figures 4-5, there does not appear to be contact.   




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795